                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


DENNIS LYN BROOKS,
          Plaintiff,                         No. 2:18-cv-1605-TLN-EFB P
     vs.


K. LOFTIN, et al.,
             Defendants.                     ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

       Dennis Lyn Brooks a necessary and material witness in proceedings in this case on
February 27, 2019, is confined in West Valley Detention Center, in the custody of the Sheriff of
San Bernardino County; in order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
the Honorable Magistrate Judge Carolyn K. Delaney, to appear by tele-conferencing at West
Valley Detention Center on February 27, 2019 at 9:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify by tele-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ;

       3. Magistrate Judge Carolyn K. Delaney’s courtroom deputy will arrange for the
telephonic settlement conference with the West Valley Detention Center.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Sheriff of San Bernardino County, 655 East Third Street, San Bernardino,
California 92415-0061:

       WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by tele-conferencing, and from day to day until
completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

DATED: February 12, 2019.
